Citation Nr: 9929353	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  96-06 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, including secondary to a service-connected left 
knee disability.

2.  Entitlement to a rating higher than 30 percent for the 
left knee disability prior to September 1, 1998.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated as 50 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kalpana Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military during 
World War II, from November 1942 to October 1945, and later 
from July 1946 to March 1947.  During his first period of 
service, he was a prisoner of war (POW) of the 
German government from January 1944 to May 1945.

In October 1995, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut, denied the 
veteran's claims for service connection for a low back 
disorder and for an increased rating for his service-
connected left knee disability, which, at the time, was rated 
as 10 percent disabling.  The RO granted his claim for a 
higher rating for his service-connected post-traumatic stress 
disorder (PTSD), increasing it from 30 to 50 percent.  He 
appealed to the Board of Veterans' Appeals (Board), 
requesting service connection for the low back disorder and a 
rating higher than 10 percent for his service-connected left 
knee disability; he did not initially appeal the RO's 
decision to rate his PTSD as 50 percent disabling.

In October 1996, during the pendency of his appeal, the RO 
increased the rating for the veteran's left knee disability 
from 10 to 30 percent, effective from May 1994, the date of 
his claim for a higher rating.  The RO continued to deny his 
claim for service connection for a low back disorder.

In March 1997, the veteran filed a claim requesting a rating 
higher than 50 percent for his PTSD.  He also filed a claim 
for a total disability rating based on individual 
unemployability (TDIU) due to his service-connected 
disabilities.  The RO denied both of the claims in March 
1998, and he appealed to the Board.

More recently, in October 1998, the RO assigned a temporary 
total (100 percent) rating for the left knee disability 
pursuant to 38 C.F.R. § 4.30, effective from September 1, 
1998, when the veteran underwent surgery for a total left 
knee replacement.  The RO also indicated that, effective 
November 1, 1998, the left knee disability would be rated as 
100 percent disabling on a schedular basis (under 38 C.F.R. 
§ 4.71a, Code 5055), and that, effective November 1999, 
the rating will be returned to the 30 percent level.  Thus, 
since the latter date has not yet arrived, the Board cannot 
preemptively adjudicate the veteran's entitlement to any 
rating after this date, which, in turn, means that the only 
issue currently before the Board concerning his left knee is 
whether he is entitled to a rating higher than 30 percent for 
his disability prior to September 1, 1998, when he received 
the maximum rating of 100 percent.  See AB v. Brown, 
6 Vet. App. 35, 39 (1993) (the veteran is presumed to be 
seeking the maximum possible rating for his service-connected 
disability unless he indicates otherwise).  The other issues 
before the Board concern his purported entitlement to service 
connection for the low back disorder; whether he is entitled 
to a rating higher than 50 percent for his PTSD; and whether 
he is entitled to a TDIU.


REMAND

In his March 1999 Substantive Appeal (on VA Form 9, Appeal to 
the Board), the veteran indicated that he wants to testify at 
a hearing at the RO before a traveling Member of the Board 
(i.e., at a Travel Board hearing).  Therefore, a hearing must 
be scheduled prior to further consideration of his claims.  
See 38 C.F.R. § 20.704 (1999).


Accordingly, the case hereby is REMANDED to the RO for the 
following development:

The RO should schedule the veteran for a 
Travel Board hearing at the earliest 
opportunity.  If he decides that he no 
longer wants a Travel Board hearing, then 
he must indicate this in a signed 
statement, and his statement must be 
placed in his claims folder to document 
this as fact.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, No. 98-2267 
(U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


